Case 1:21-cv-00376-MKB-CLP Document 7 Filed 02/03/21 Page 1 of 1 PageID #: 73

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JERUSALEM NY ENTERPRISES LLC                           Case No. 21-cv-00376-MKB-CLP

                        Plaintiff,
                v.

 HUBER ERECTORS & HOISTING, LLC, and                            NOTICE OF MOTION
 KAKEL MAINTENANCE & CONSTRUCTION,
 andRICHARD T. LAUER, ESQ., and
 LAUERLAW, LLC.

                        Defendants.




       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, all

pleadings and papers on file in this action, and such other written and oral argument as may be

presented, Plaintiff, Jerusalem NY Enterprises LLC (“JNE”) hereby moves this Court, before the

Honorable Judge Margo K. Brodie, United States District Court, Eastern District of New York,

Judge, at 225 Cadman Plaza E, Brooklyn, NY 11201, for an order remanding the case to

Supreme Court of the State of New York, County of Kings pursuant to 28 U.S. Code § 1446 (b)

(2) (a) and pursuant to CPLR 302 (3), or, alternatively, for an order directing limiting discovery

as it pertains to establishing personal jurisdiction over defendants RICHARD T. LAUER, ESQ.,

and LAUERLAW, LLC.

Dated: Manhasset, New York
       February 3, 2021
                                              By:_______________________________________
                                              The Law Office of Diana Rubin
                                              Diana Rubin Esq.
                                              Attorney for Plaintiff
                                              JERUSALEM NY ENTERPRISES LLC
                                              1129 Northern Blvd, Suite 404
                                              Manhasset, NY 11030
                                              Tel (212) 603-9334
                                              Fax (515) 272-4171
                                                                                       !1
